Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000034
                           SCWC-12-0000034             30-OCT-2013
                                                       12:30 PM
             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                   vs.

           JOSEPH VAIMILI, Respondent/Defendant-Appellee,

                                   and

        FREEDOM BAIL BONDS, Petitioner/Surety-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-12-0000034; CR. NO. 09-1-0410)

                          ORDER OF CORRECTION
                            (By:   Acoba, J.)

            IT IS HEREBY ORDERED that the opinion filed on October

30, 2013 is corrected as follows:

            On the first page, the title is corrected by changing

“OPINION BY ACOBA, J.” to “OPINION OF THE COURT BY ACOBA, J.”.

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED:   Honolulu, Hawai#i, October 30, 2013.

                                    /s/ Simeon R. Acoba, Jr.